This case is before us on appeal from an order dismissing the bill of complaint. *Page 520 
The decree cannot be reversed without holding that there is no substantial evidence found in the record to support the same. The record does not warrant our so holding. Neither can we say that the findings of the Chancellor were clearly erroneous.
The chancellor, upon considering conflicting evidence, exercised his judicial right to determine the weight and probative force to be accorded all and all parts of the evidence presented to him and rendered his decree in favor of the defendants. It should be affirmed. So ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.